SMITH, J.
(dissenting) : I concur fully with my associates in the views expressed in.the majority opinion, with- the exception of two propositions: First, the rejection of the views of Judge Ladd in State v. Amana Society; and, second, the conclusion drawn as to the legislative intent disclosed by the statutes of this state authorizing the creation of religious corporations.
The Amana case was an action brought by the state of Iowa on the relation of the Attorney General to forfeit the charter of that society on the ground that it was not a religious corporation-in fact, but was engaged in agriculture, manufacture, mechanical *215and commercial business pursuits as a corporation for profit and had amassed immense wealth in violation of its charter. The members of the society believed that they were commanded to live in communities and own all things in common. Their religious doctrines, ideals, and practices were almost identical with those of the members of the Hutterische Bruder Gemeinde. The Iowa court held that it was not a corporation for profit; that its business operations were merely incidental to the carrying out of the religious purpose for which it was incorporated, and refused to vacate its charter. Judge Radd discusses at great length the same objections urged against the defendant corporation in this case, and draws conclusions as to the legislative intent directly opposite to those expressed in the majority opinion. I believe his reasoning to be sound and logical and his conclusions correct.
I am convinced upon the facts recited in the majority opinion that the corporation defendant, when organized, was, and ever since ha;s been, a religious corporation within the meaning and intent' of the statute, and that it was not organized fraudulently for the primary purpose of carrying on secular business. I am convinced that its business operations have at all times been carried on in conformity with its charter and the religious convictions of its organizers and managers and the membership of the churcht whose secular affairs it represents. I am convinced that neither the religious convictions of its membership nor its business operations are immoral or harmful to society or the state. I believe these views tó be sustained by an overwhelming weight of authority, as shown by the numerous decisions cited but not reviewed in the majority opinion. The legislative intent must be found to •be that expressed in the language used in its enactments. The legislative intent, so far as religious incorporations are concerned is expressed in section 8864, 8866, Revised Code. Section 8864:
“All such corporations may hold all the property of the association owned prior to incorporation, as well as that acquired1 thereafter in any manner, and transact all business relative thereto.; but no such corporation shall own or hold more real property than may be reasonably necessary for the business and objects of the society. * * * ”
Section 8866;
“Any corporation of the character mentioned in this article *216may sell, exchange or mortgage any or all property held or owned by it in the manner determined by such corporation.”
In these státutory provisions I can discover no legislative intent to inhibit the formation or existence of a religious corporation of the kind incorporated in this case. Section 8864, supra, declares that:
“No such corporation shall own or hold more real property than may be reasonably necessary for the business and objects of the association.”
The last clause of this section is, in sub,stance, a compliance with section 7, art. 17, of the Constitution, which declares that:
“No corporation shall engage in any business other than, that expressly au/thorized -by its charter, nor shall it take or hold any real estate except such as may be necessary and proper for its legitimate business.”
If the views of Judge Ladd are correct, as I believe them to be, the defendant corporation, cannot be held to have acquired on to own real property not reasonably necessary for the business and objects of the society.
My associates classifly the activities of the defendant corporation under three heads, and state that—
“The principal business of the corporation is secular, viz., engaging in farming and other industrial pursuits for the purpose of the sustenance of its colonies; that next in order, the business of the corporation is political, viz., the government of its members ; and that lastly and secondarily, the obj ects of' the corporation are religious and, to a very limited degree, educational.”
In miy judgment, the facts stated in the record dio not warrant such conclusion. The religious activities, observances, and worship of these .people, as shown by the record, are much the same as those of other religious denominations, and nothing in the record casts doubt upon the consistency and sincerity of their conduct. Public schools are maintained in their communities supported by taxation, conducted by public school teachers, duly authorized and licensed to teach in conformity with the educational laws of the state. Industry and1 thrift are a part of their religious convictions and training and: their accumulations of property are the result of such training and community and combined effort, directed by men of intelligence and business experience. I find *217in these facts no warrant for saying that “the principal business ■of the corporation is secular.” The successful business operations of these people, I fear, are given undue prominence, without being mindful of the foundation upon which success has been builded.
I think Judge Ladd had a clear and correct conception of both the law and the facts when he said (132 Iowa 304, 109 N. W. 984, 18 L. R. A. (N. S.) 909, 11 Ann. Cas. 231) :
“Secular pursuits, such as those conducted by it [the Amana Society] are not ordinarily to be regarded as incidental to the powers of a religious corporation, for the very good reason that ordinarily they bear no necessary relation to the creed it is organized to promote. But, where the ownership of property and the management of business enterprises in connection therewith, are in pursuance of, and in conformity with, an essential article of religious faith, these cannot be held, in .the absence of any evidence of injurious results, to be in excess of the powers conferred by the law upon corporations. * * * We have not hesitated in giving the statute an interpretation such as is warranted by its language, and which shall avoid the persecution of any and protect all, in the free exercise of religious faith, regardless of what that faith may be. Under the blessings of free government, every citizen should be permitted to pursue that mode of life which is dictated by his owln conscience, and if this, also, be exacted by an essential dogma or doctrine of his religion, a corporation organized to enable him to meet the requirement of his faith is a religious corporation, and as such mlay own property and carry on enterprises appropriate to the object of its creation.”
I do not think we are called upon at this time to consider and decide any question, as to exemptions from taxation, as I think the majority opinion does do and must do, before that question can be considered as having any bearing upon legislative intent, in interpreting the statutes relating to the creation of religious corporations.
I cannot do otherwise than dissent from, the controlling conclusion reached by my associates.
Note — Reported in 191 N. W. 635. See American Key-Numbered Digest, (1) Religious Societies, Key-No. 4, 1924 Ann. to 34 Cyc. 1116; (2) Army, and Navy, Key-No. 20, 5 C. J. Sec. 28; (3) Religious *218Societies, Key-No. 4, 34 Cyc. 1116; (4) Religious Societies, Key-No. 4, 34 'Cyc. 1151-1152; (5) Religious Societies, Key-No. 35, 1924 Ann. to 34 Cyc. 1118; (6) Limitation of Actions, Key-No. 11(1), 25 Cyc. 1006-1007.
On public policy as related to communistic life or tenure of property see notes 8 L. R. A. (N. S.) 909 and 52 L. R. A. (N. S.) 459.
As to effect of laches upon state’s right to oust a corporation of its right and franchise see note 14 L. R. A. (N. S.) 33 6."
On court decisions under Selective Service Act of May 19, 1.917, see note L. R. A. 1918E, 1024.